Carley, Judge.
Appellant-Huggins sued appellee-Georgia Department of Transportation for personal injuries arising out of a collision with a Department vehicle parked on an interstate highway. Appellee filed a motion to dismiss, citing numerous grounds. The motion to dismiss was granted on the basis of sovereign immunity and appellant appeals.
*179Decided January 24, 1983.
C. Wheeler Huggins, pro se.
Michael E. Hobbs, Assistant Attorney General, for appellee.
Appellant first argues that Code Ann. § 95A-304 (a) constitutes a waiver of sovereign immunity which allows DOT to be sued in a negligence action such as the instant case. This contention has been rejected in Andrews v. Dept. of Transp., 133 Ga. App. 78 (1) (210 SE2d 30) (1974) and Counihan v. Dept. of Transp., 162 Ga. App. 374 (1) (290 SE2d 514) (1982). “There was no intent by the General Assembly [in enacting Code Ann. § 95A-304 (a)] to waive immunity and permit suits for torts against the Department of Transportation.” Andrews v. Dept. of Transp., supra at 79. See also Sikes v. Candler County, 247 Ga. 115, 117 (2) (274 SE2d 464) (1981); Crowder v. Dept. of State Parks, 228 Ga. 436, 438 (1) (185 SE2d 908) (1971); Roberts v. Barwick, 187 Ga. 691, 693 (1) (1 SE2d 713) (1939); Tounsel v. State Hwy. Dept., 180 Ga. 112, 116, 118-119 (178 SE 285) (1935).
Appellant also relies upon Code Ann. § 56-2437 which provides for waiver of governmental immunity to the extent of the amount of motor vehicle liability insurance purchased by “a municipal corporation, a county or any other political subdivision of this State ...” Code Ann. § 56-2437 (2). The Department of Transportation, as a state agency (see Code Ann. § 95A-302), does not come within the ambit of this statutory provision. Hicks v. Shea, 149 Ga. App. 396 (2) (254 SE2d 511) (1979). See Code Ann. § 89-932; Alley v. Great American Ins. Co., 160 Ga. App. 597, 598 fn. 1 (287 SE2d 613) (1981).
The trial court did not err in granting appellee’s motion to dismiss.

Judgment affirmed.


Shulman, C. J., and Quillian, P. J., concur.